Citation Nr: 1520600	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-04 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether termination of the apportionment of the Veteran's Department of Veterans Affairs compensation benefits was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

Appellant represented by:	None


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1980 to December 1984. The appellants are the Veteran's ex-spouse and some of their children.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 RO determination which resulted in the discontinuation of the Veteran's ex-spouse and children's apportionment of the Veteran's benefits. 

The appellant provided testimony before the undersigned Veterans Law Judge (VLJ) in July 2013.  A copy of the hearing transcript is associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2010, the RO made a determination which resulted in the discontinuation of the appellant's and children's apportionment of the Veteran's benefits.  That same month, the appellant timely indicated she disagreed with the RO's determination.  In March 2012, she responded with additional information about her children and her expenses.  In March 2012, the RO issued a letter indicating that it had not properly informed her of her appeal rights, and provided with her general notice information. She was provided a statement of the case (SOC) in January 2013 concerning this claim and submitted a substantive appeal in in February 2013 in order to perfect an appeal to the Board regarding this claim. 38 C.F.R. § 20.200. 

The appellant gave testimony in a July 2013 Board hearing asserting her entitlement to an apportionment of the Veteran's VA benefits.  Since a grant of benefits to the appellant would result in a denial of benefits to the Veteran, this case qualifies as a "contested claim." See 38 C.F.R. § 20.3(p) (defining contested claim).

As a contested claim, this case is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100-19.102.  See also 38 C.F.R. §§ 20.500-20.504, 20.713.  Under the applicable criteria, all interested parties (here, the appellant and the Veteran) must be specifically notified of the action taken by the (AOJ), and the unsuccessful claimant must be notified of the right and time limit for initiating an appeal, as well as hearing and representation rights.  See 38 C.F.R. § 19.100.

Additionally, upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties must be furnished a copy of the SOC.  See 38 C.F.R. § 19.101.  Further, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal must be furnished to the other contesting party (or parties) to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  See 38 C.F.R. § 19.102.  

Moreover, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimant(s) and their representatives, if any, must be notified and afforded an opportunity to be present.  See 38 C.F.R. § 20.713.

In this appeal, the AOJ did not satisfy its obligations under the procedures relating to contested claims.  Specifically, the AOJ did not provide the Veteran a copy of the SOC issued to the appellant or the content of the substantive appeal.  Additionally, she was afforded a hearing in this case with no notice of right to appear provided to the Veteran prior to the July 2013 hearing.  Although he was notified of an additional hearing scheduled for July 2014, the  record does not show that he has been provided with a copy of the SOC or the substantive appeal submitted by the appellant.  Thus, a remand is thus required to ensure compliance with all specialized contested claim procedures.  

Additionally, this issue was remanded to the RO by the Board in August 2013 in order for the parties to be provided with an SOC.  However, to date, action has not been adequately taken on the Board's remand instructions as the Veteran had not received an SOC.  AOJ compliance with a remand is not discretionary, and that if the AOJ fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran indicated that he was withdrawing all claims in a March 2014 statement.  An appeal can only be withdrawn by an appellant, in writing, and the Veteran, who is a party to this contested claim and who did not initiate the appeal before the Board, cannot withdraw the appeal on the appellant's behalf.  See 38 C.F.R. § 20.204(c) (2014); accordingly, the appeal remains active.  Nonetheless, he has other claims remaining on appeal under a different docket number and those claims are being withdrawn in a separate decision.

On remand, both parties should also be provided an additional VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) to update their financial information.  

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure that all contested claims procedures have been followed.  Furnish the Veteran and his attorney a copy of the SOC, a summary of the content of the substantive appeal and July 2013 hearing transcript (to the extent that they contain information which could directly affect potential apportionment payment) and provide him an opportunity to respond. 

2.  Provide the Veteran with an opportunity to have a Board hearing.  If he requests a hearing, ensure that the appellant (who is unrepresented), the Veteran, and the Veteran's representative are notified of the hearing.  If a hearing is scheduled for the Veteran, the appellant should have an opportunity to attend such hearing and offer testimony.

3.  Provide both parties an additional VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) to update their financial information. 

4.  Then, after completion of any other notice or development indicated by the state of the record, with consideration of all evidence added to the record subsequent to the SOC, readjudicate the matter of whether or not the appellant is entitled to apportionment of the Veteran's VA benefits in accordance with all contested claim procedures.

The appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

